DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 72-78 are objected to because of the following informalities: it is suggested for
claims clarity to include actual modified sequences from Table 13 in specification into claims 72-
78 to show specific modifications present.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Javanbakht et al (WO 2015/173208, November 2015, of record). 
Javanbakht et al disclose antisense oligonucleotide (ASO) of SEQ ID NO: 308 (see page
119 of Table 3), which is identical to instant SEQ ID NO: 90. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 21, 53-56, 68, 70, 71, 79, 80, 83 is/are rejected under 35 U.S.C. 103 as being unpatentable over Javanbakht et al, above, and in further view of Yamaguchi et al (ChemComm, 2015, 51: 9737-9740, cited from IDS).
Teachings of Javanbakht et al are discussed above. Javanbakht et al further teach that 
ASO of SEQ ID NO: 308 is 16 nucleotides with 10 phosphorothioate-linked deoxynucleotides in the central region and 5’ and 3’ wings of 3 locked nucleotides (LNA) (see lines 1-3 on page 119) and such ASO targets X region of HBV (see Table 3 on page 119). One of the wing nucleotides next to central region can be considered part of the central region instead of part of the wing, satisfying limitation of claim 53 that at least one nucleotide of central region is modified. Alternatively, Javanbakht et al teach a number of other gapmers targeting HBV in Table 1, which have modified cytosine in the central region of ASO: for example, see SEQ ID NOs: 729-739 on page 128, with SEQ ID NO: 729 having modified cytosine at position 3 from 5’ end of 
Concerning claim 20, Javanbakht et al teach a number of antisense oligonucleotides (ASO) targeting HBV, such as ASOs of SEQ ID NO: 303 and SEQ ID NO: 597 (see bridging paragraph between pages 66-67). SEQ ID NO: 303 targets X region as instantly defined and SEQ ID NO: 597 targets S region as instantly defined. Both sequences include wings of 2-4 nucleotides with locked nucleotides and central region of 7-8 deoxynucleotides (see lines 15-19 on page 67). Further Javanbakht et al teach that pharmaceutical compositions of the invention can include plurality of ASOs (see lines 32-34 on page 103), wherein each ASO has a different target (see lines 10-11 on page 104).
Javanbakht et al do not explicitly teach a composition comprising ASOs targeting X
region and S region or specific BNA such as scpBNA.
Yamaguchi et al teach that inclusion of scpBNAs in antisense oligonucleotides increases their stability and activity (see Abstract).
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to create a pharmaceutical composition comprising SEQ ID
NOs: 303 and 597 taught by Javanbakht et al, such ASOs further including scpBNAs in 5’ or 3’ wings. One of the ordinary skill in the art would be motivated to do so, because Javanbakht et al teach pharmaceutical compositions comprising ASOs targeting different regions of HBV and 
It would have been obvious to one of the ordinary skill in the art before the effective
filing date of the claimed invention to use scpBNAs in antisense oligonucleotides taught by Javanbakht et al, based on teachings of Yamaguchi et al. One of the ordinary skill in the art would be motivated to do so, because Yamaguchi et al teach specific type of BNAs which can be included in antisense oligonucleotides to improve their stability and activity, and Javanbakht et al teach the presence of BNAs in 5’ or 3’ wings of antisense oligonucleotides, making it obvious to use specific BNAs taught by Yamaguchi et al in antisense oligonucleotides taught by Javanbakht et al.

Improper Markush Rejection
Claims 21, 56 and 83 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 681 F.2d 716, 121-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.
The members of the improper Markush grouping do not share a substantial feature
and/or a common use that flows from the substantial structural feature for the following
reasons:

2. ASOs of SEQ ID NOs: 90-97, 102, 103, 105, 110, 112-117, 154-156, 158, 159, 161, 162, 193, 207-209, 211, 212, 216, 217, 222-226, 228-231, 296, 297, 299-301, 303, 304, 310-312, 314-333, 335, 336, 338-342 do not share a common use that flows from substantial structural feature, because they bind different regions of HBV.
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as
a common use that flows from the substantial structural feature, or present a sufficient
showing that the species recited in the alternative of the claims(s) in fact share a substantial
structural feature as well as a common use that flows from the substantial structural feature.
This is a rejection on the merits and may be appealed to the Board of Patent Appeals
and Interferences in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Amending claims by limiting them to no more than 10 sequences will overcome the
rejection.
Allowable Subject Matter
Claims 72-78, 81, 82 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after correction of claim objection of claim 53 above and

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 53 is rejected on the ground of nonstatutory double patenting as being
unpatentable over claims 1-10 of U.S. Patent No. 10,793,859 and in further view of Javanbakht et al, above, and Yamaguchi et al, above. Although the claims at issue are not identical, they are not patentably distinct from each other because they cover overlapping subject matter. Claims from ‘859 recite modified ASO as in instant claim 53 targeting a region in HBV genome. Significant portion of HBV genome is X region and S region as instantly disclosed, therefore it would have been obvious to make modified ASOs targeting the regions as instantly
claimed. Further it would be obvious to include scpBNAs in the oligonucleotides based on teachings of Javanbakht et al and Yamaguchi et al as discussed above.

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
Previous 112, 102, 103 and double patenting rejections are withdrawn in view of new amendments, arguments are moot. New rejections are presented above.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635